DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11 and 14, drawn to a method of producing a motor vehicle tyre.
Group II, claim(s) 12, drawn to a motor vehicle tyre.
Group III, claim(s) 13, drawn to use of textile strengthening members.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, Group II, and Group III lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cevahir et al. (WO 2014/091376) (of record) and Kramer et al. (DE 102014225821, see machine translation) (of record).  
Cevahir discloses method of producing a motor vehicle tyre comprising at least one strengthening member ply having textile strengthening members (Claim 1), comprising: a) providing textile strengthening members (Claim 1); b) providing a bath free of free resorcinol and resorcinol precondensates, especially resorcinol-formaldehyde precondensates, and free of free formaldehyde and formaldehyde-releasing substances, by at least the following method steps: b1) adding at least one polycarboxylic acid to water (Page 4 lines 31-34; Page 5 lines 5-8); and b2) adding at least one base (Page 5 lines 9-11); and b3) adding at least one epoxy compound (page 5 line 12); and b4) adding at least one polyisocyanate compound (Page 5 lines 18); and b5) adding at least one VP latex (Page 6 lines 5-7); and b6) mixing the substances from b1) to b5) (Page 6 lines 8-9); c) dipping the strengthening members from step a) in the bath from step b) (Claim 1); d) subsequently hot-drawing the dipped strengthening members from step c); e) further processing the strengthening members from step d) to give a strengthening member ply in a green motor vehicle tyre; and f) vulcanizing the green motor vehicle tyre (Page 6 lines 17-25). Cevahir does not expressly recite step d) subsequently hot-drawing the dipped strengthening members from step c) or e) further processing the strengthening members from step d) to give a strengthening member ply in a green motor vehicle tyre; however, it is generally known in the similar art to provide such a drying step to adjust the properties, such as elongation at break, heat shrinkage to the desired level by targeted stretching, and tension applied to the cord (Kramer, [0048]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cevahir in order to provide claimed steps d) and e) as is generally known in the art for the reasons as discussed above, as taught by Kramer. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749